                                                                                                  Case 3:20-cv-00646-LRH-WGC Document 6 Filed 12/10/20 Page 1 of 2




                                                                                            1   Molly M. Rezac
                                                                                                Nevada Bar No. 7435
                                                                                            2   molly.rezac@ogletreedeakins.com
                                                                                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                            3
                                                                                                50 W. Liberty Street
                                                                                            4   Suite 920
                                                                                                Reno, NV 89501
                                                                                            5   Telephone: 775.440.2372
                                                                                            6   Noel M. Hicks
                                                                                            7   Nevada Bar No. 13893
                                                                                                noel.hicks@ogletreedeakins.com
                                                                                            8   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                Wells Fargo Tower
                                                                                            9   Suite 1500
                                                                                                3800 Howard Hughes Parkway
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           10   Las Vegas, NV 89169
                                                                                           11   Telephone: 702.369.6800
                                                                                                Fax: 702.369.6888
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                                Attorneys for Defendant PetSmart, Inc.
                                                                                           13
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                           14
                                                                                                                              FOR THE DISTRICT OF NEVADA
                                                                                           15

                                                                                           16   INGRID GARCIA,                                      Case No.: 3:20-cv-00646-LRH-WGC

                                                                                           17                         Plaintiff,                  STIPULATION AND ORDER FOR AN
                                                                                                                                                 EXTENSION OF TIME TO RESPOND TO
                                                                                           18   vs.                                                   PLAINTIFFS’ COMPLAINT

                                                                                           19                                                                  (FIRST REQUEST)
                                                                                                PETSMART, INC.,
                                                                                           20                         Defendant.
                                                                                           21

                                                                                           22          Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Ingrid Garcia (“Plaintiff”) and
                                                                                           23   Defendant PetSmart, Inc. (“Defendant”), by and through their respective undersigned counsel of
                                                                                           24   record, hereby request and stipulate to extend the time for Defendant to respond to Plaintiff’s
                                                                                           25   Complaint (ECF No. 1) for thirty (30) days. Defendant’s response is currently due on December
                                                                                           26   15, 2020. Defense counsel has just been retained in this matter and requires additional time to
                                                                                           27   investigate the facts of this matter and prepare a response to Plaintiff’s Complaint. Therefore, the
                                                                                           28
                                                                                                  Case 3:20-cv-00646-LRH-WGC Document 6 Filed 12/10/20 Page 2 of 2



                                                                                            1   parties request and stipulate that the deadline for Defendant to respond to the Plaintiff’s Complaint
                                                                                            2   be extended to January
                                                                                                               January 14,
                                                                                                                       14, 2020.
                                                                                                                           2021. This is the parties’ first request for an extension of time.
                                                                                            3          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                            4   DATED this 10th day of December, 2020.          DATED this 10th day of December, 2020.
                                                                                            5                                                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                                 P.C.
                                                                                            6

                                                                                            7   /s/ Mark Mausert                                 /s/ Molly M. Rezac
                                                                                                Mark Mausert                                     Molly M. Rezac
                                                                                            8   Nevada Bar No. 2398                              Nevada Bar No. 7435
                                                                                                729 Evans Avenue                                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                            9
                                                                                                Reno, NV 89512                                   P.C.
                                                                                           10   Attorneys for Plaintiff                          50 W. Liberty Street
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                                 Suite 920
                                                                                           11                                                    Reno, NV 89501
                                                                                           12                                                    Noel M. Hicks
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                                 Nevada Bar No. 13893
                                                                                           13
                                                                                                                                                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                          Telephone: 702.369.6800




                                                                                                                                                 P.C.
                                                            Las Vegas, NV 89169




                                                                                           14
                                                             Wells Fargo Tower




                                                                                                                                                 Wells Fargo Tower
                                                                                           15                                                    Suite 1500
                                                                                                                                                 3800 Howard Hughes Parkway
                                                                                           16                                                    Las Vegas, NV 89169
                                                                                           17
                                                                                                                                                 Attorneys for Defendant
                                                                                           18

                                                                                           19                                                 ORDER
                                                                                           20          IT IS SO ORDERED.
                                                                                           21
                                                                                                                                                 December 10, 2020
                                                                                           22                                                 U.S. MAGISTRATE JUDGE

                                                                                           23
                                                                                                                                              DATED
                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28


                                                                                                                                                  2
